DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-4, 6-12, and 14-18 stand rejected under Section 103.  Claims 15-20 stand objected to for informalities.  The specification stands objected to.  Claims 5, 13, 19, and 20 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.
Applicants amended independent claims 1 and 15 to include the subject matter of claims 5 and 19, respectively, and canceled claims 5 and 19.  Applicants also amended claim 20 and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification: Applicants’ amendments address the previously noted objections to the specification and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Next, the claim objections: Applicants’ amendments to claims 15 and 20 address the objections to the claims and are accepted and entered.  No new matter has been added.  The objections to the claims are withdrawn.  The objections to claims 16-19 were based on their dependency from claim 15.  Therefore, the objections to these claims are withdrawn as well.

Updated searches yielded no additional references that anticipate or render obvious the claims, or that could be used with the previously identified prior art references to render obvious the claims.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Bo Xiao, on Friday, December 17, 2021.
The application has been amended as follows: 
Claim 4: Cancel claim 4.
Claim 8, lines 2-3: Change these lines to: “with the first and second electrodes and with side surfaces of the first insulating island.”.
Claim 17: Cancel claim 17:
Claim 20, line 4: Change “the insulating film layer” to “the third insulating layer”.


Reasons for Allowance
Claims 1-3, 6-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the second electrode comprises a first sub-electrode and a second sub-electrode spaced apart from each other, the first sub-electrode and the second sub-electrode are on opposite sides of the first insulating island”, in combination with the remaining limitations of the claim.
With regard to claims 2, 3, and 6-14: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “the second electrode comprises a first sub-electrode and a second sub-electrode spaced apart from each other, and the first sub-electrode and the second sub-electrode are on opposite sides of the first insulating island”, in combination with the remaining limitations of the claim.
With regard to claims 16, 18, and 20: The claims have been found allowable due to their dependency from claim 15 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897